Citation Nr: 1214782	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  11-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son, and appellant's daughter-in-law




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1970.  His service included a tour of duty in the Republic of Vietnam.  The Veteran died in late-2009.  The appellant in this matter is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, which denied the above claim.

In August 2011, the appellant testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The appellant asserts that service connection for the cause of the Veteran's death is warranted as his ultimately pancreatic cancer was incurred as a result of his Agent Orange exposure while in the Republic of Vietnam.  During her August 2011 hearing she also asserted that the Veteran had been having continued gastrointestinal symptoms since his period of active service which could have been related to his eventual pancreatic cancer.  Additionally, she asserted that the Veteran had developed prostate symptomatology which were analogous to prostate cancer which was also secondary to herbicide exposure during service.

The Veteran's Certificate of Death indicates that he died at his residence.  The immediate cause of death was reported as pancreatic cancer.  His death was not ascribed as due to, or as a consequence of, any other condition and no other disorder was listed as a significant condition that contributed to the Veteran's death but did not result in the previously stated underlying cause.  No autopsy was performed.

A review of the Veteran's service treatment records reveals that there is no indication of treatment for any symptoms which may be associated with pancreatic cancer, a gastrointestinal disorder, or prostate cancer.

A letter from S. R. C., M.D., the Veteran's private treating physician, dated in September 2009, shows that the Veteran was said to have been diagnosed with acid reflux disease, hiatal hernia, and chronic prostate problems.  He also was said to have developed jaundice and lover problems.  In May 2009, he was said to have been diagnosed with pancreatic cancer.  Dr. C. opined that it was more likely than not that these diagnoses were all related to each other.

To establish entitlement to service connection for the cause of a Veteran's death, the evidence must show that a disability either incurred in or aggravated by his military service, or which was proximately due to, the result of, or aggravated by a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110  1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2011).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c). 

If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases are chloracne or other acneform disease consistent with chloracne, Type II (adult-onset) Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2011). 

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010). 

Accordingly, the Veteran's pancreatic cancer has been specifically disassociated from exposure to Agent Orange in Vietnam, even accepting that he presumptively was exposed to Agent Orange in Vietnam.  Indeed, this is why the RO denied the claim in the initial July 2010 decision as pancreatic cancer is not a disability presumed to be associated with herbicide exposure. 

However, while this precludes presumptive service connection, the appellant is not precluded from establishing the necessary linkage for service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999). 

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist the claimant in obtaining a medical opinion for a dependency and indemnity compensation claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the dependency and indemnity compensation claim.  The Federal Circuit added that there was no duty to provide a VA opinion in a dependency and indemnity compensation claim under 38 U.S.C.A. § 5103A(d)  since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran and, therefore, does not pertain to a dependency and indemnity compensation claim.  Id.  But see Wood v. Peake, 520 F.3d 1345   (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a)  only excuses VA from making reasonable efforts to provide an examination or obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim). 

In light of the asserted linkage between the Veteran's pancreatic cancer and his already conceded exposure to Agent Orange in Vietnam, the Board believes a medical nexus opinion is needed to fairly decide this appeal.  VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical evaluation which is accurate and fully descriptive.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a VA evaluation based on a review of the Veteran's claims file by a physician must be conducted.  Such an evaluation would be helpful in identifying the specific nature and etiology of the cause of the Veteran's death. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send the appellant an additional VCAA notice letter to comply with the holding in Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007) by containing: (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim, including for cause of death, based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service connected. 

2.  The RO/AMC shall refer the claims file for review by a VA physician with the appropriate expertise for an opinion as to the medical probabilities that the Veteran's pancreatic cancer was causally or etiologically related to the Veteran's period of active service, to include exposure to herbicides in Vietnam.  

The examiner shall also opine as to whether it is at least as likely as not that the continuity of gastrointestinal symptoms described by the appellant were manifestations of the eventual onset of pancreatic cancer.

The examiner is also requested to opine as to whether it is at least as likely as not that the history of symptoms associated with prostate problems experienced by the Veteran is analogous to prostate cancer.  If so, the examiner is requested to opine whether the pancreatic cancer which caused the Veteran's death was the result of a metastasis of the prostate cancer.

In rendering the requested opinions, the examiner must acknowledge the competent lay reports as to the onset and continuity of symptomatology of record.  A complete rationale for each conclusion reached must be provided.

If the examiner determines that any opinion cannot be reached without resorting to speculation, the examiner must explain the reasons for the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, comment shall be made as to whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's disease(s) or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.   If further action is required, it shall be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


